
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.6


Copano Energy, L.L.C.
Long-Term Incentive Plan

Grant of Restricted Units

Grantee:   T. William Porter, III

--------------------------------------------------------------------------------

 
Grant Date:
 
December 13, 2004

--------------------------------------------------------------------------------


 

        1.    Grant of Restricted Units.    Copano Energy, L.L.C. (the
"Company") hereby grants to you 3,000 Restricted Units under the Copano
Energy, L.L.C. Long-Term Incentive Plan (the "Plan") on the terms and conditions
set forth herein and in the Plan, which is incorporated herein by reference as a
part of this Agreement. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used in this
Agreement but not defined herein shall have the meanings ascribed to such terms
in the Plan, unless the context requires otherwise.

        2.    Regular Vesting.    Except as otherwise provided in Paragraph 3
below, the Restricted Units granted hereunder and any distributions made by the
Company with respect to the Restricted Units shall vest as follows: one-third on
the first anniversary of the Grant Date; an additional one-third on the second
anniversary of the Grant Date; and the remaining one-third on the third
anniversary of the Grant Date. Distributions on a Restricted Unit shall be held
by the Company without interest until the Restricted Unit with respect to which
the distribution was made becomes vested or is forfeited.

        3.    Events Occurring Prior to Regular Vesting.    

        (a)    Death, Disability or Retirement.    If you cease to be a member
of the Board as a result of your death, a disability that is expected to prevent
you from performing your duties as a director for 12 or more months, or is
expected to result in your death prior to such time, or your retirement on or
after reaching age 70, the Restricted Units then held by you, and any
distributions thereon held by the Company, automatically will become fully
vested upon such termination.

        (b)    Other Terminations.    If you cease to be a member of the Board
for any reason other than as provided in paragraph 3(a) above, all Restricted
Units then held by you, and all distributions thereon then held by the Company,
automatically shall be forfeited without payment upon such termination.

        (c)    Change of Control.    All outstanding Restricted Units held by
you, and all distributions thereon then held by the Company, automatically shall
become fully vested upon a Change of Control.

        4.    Unit Certificates.    A certificate evidencing the Restricted
Units shall be issued in your name, pursuant to which you shall have all voting
rights. The certificate shall bear the following legend:

        The Units evidenced by this certificate have been issued pursuant to a
Grant of Restricted Units made as of December 13, 2004, a copy of which is
attached hereto and incorporated herein, made by the Company to the registered
holder of the Units, and are subject to forfeiture to the Company under certain
circumstances described in such Grant. The sale, assignment, pledge or other
transfer of the Units evidenced by this certificate is prohibited under the
terms and conditions of such Grant, and such Units may not be sold, assigned,
pledged or otherwise transferred except as provided in such Grant.

        The Company may cause the certificate to be delivered upon issuance to
the Secretary of the Company as a depository for safekeeping until the
forfeiture occurs or the restrictions lapse pursuant to the terms of this
Agreement. Upon request of the Company, you shall deliver to the Company a unit
power, endorsed in blank, relating to the Restricted Units then subject to the
restrictions. Upon the lapse of the restrictions without forfeiture, the Company
shall cause a certificate or certificates to be issued without legend in your
name in exchange for the certificate evidencing the Restricted Units.

        5.    Limitations Upon Transfer.    All rights under this Agreement
shall belong to you alone and may not be transferred, assigned, pledged, or
hypothecated by you in any way (whether by operation of law or otherwise), other
than by will or the laws of descent and distribution and shall not be subject to
execution, attachment, or similar process. Upon any attempt by you to transfer,
assign, pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

        6.    Restrictions.    By accepting this grant, you agree that any Units
which you may acquire upon vesting of this award will not be sold or otherwise
disposed of in any manner which would constitute a violation of any

--------------------------------------------------------------------------------



applicable federal or state securities laws. You also agree that (i) the
certificates representing the Units acquired under this award may bear such
legend or legends as the Committee deems appropriate in order to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Units acquired under this award on the transfer
records of the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law, and (iii) the Company may give related instructions to its transfer agent,
if any, to stop registration of the transfer of the Units to be acquired under
this award.

        7.    Withholding of Tax.    To the extent that the grant or vesting of
a Restricted Unit or any distribution thereon results in the receipt of
compensation by you with respect to which the Company or an Affiliate has a tax
withholding obligation pursuant to applicable law, unless other arrangements
have been made by you that are acceptable to the Company or such Affiliate, you
shall deliver to the Company or the Affiliate such amount of money as the
Company or the Affiliate may require to meet its withholding obligations under
such applicable law. No issuance of an unrestricted Common Unit shall be made
pursuant to this Agreement until you have paid or made arrangements approved by
the Company or the Affiliate to satisfy in full the applicable tax withholding
requirements of the Company or Affiliate.

        8.    Insider Trading Policy.    The terms of the Company's Insider
Trading Policy are incorporated herein by reference.

        9.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and upon any person
lawfully claiming under you.

        10.    Entire Agreement.    This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Restricted Units granted hereby. Without
limiting the scope of the preceding sentence, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.

        11.    Modifications.    Except as provided below, any modification of
this Agreement shall be effective only if it is in writing and signed by both
you and an authorized officer of the Company. Notwithstanding anything in the
Plan or this Agreement to the contrary, if the Committee determines that the
terms of this grant do not, in whole or in part, satisfy the requirements of new
Section 409A of the Internal Revenue Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.

        12.    Governing Law.    This grant shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to conflicts
of laws principles thereof.

  Copano Energy, L.L.C.
 
By:
 
/s/  JOHN R. ECKEL, JR.      

--------------------------------------------------------------------------------

      Name:   John R. Eckel, Jr.       Title:   Chairman of the Board and Chief
Executive Officer

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6

